Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 1 of 25 PageID: 930



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY




     NINA SINGH RADCLIFF,                 Civil Action No. 20-3669

                    Plaintiff,
                                          OPINION
           v.

     KRISTEN RADCLIFF, et al.,

                    Defendants.


 APPEARANCES:

 THOMAS SCOTT HARTY
 WILLIAMS LOPATTO & HARTY PLLC
 89 N. HADDON AVENUE
 SUITE D
 HADDONFILED, NJ 08033
      Counsel for Plaintiff

 ALAN C. MILSTEIN
 JEFFREY P. RESNICK
 SHERMAN, SILVERSTEIN, KOHL,
 ROSE & PODOLOSKY, PC
 EAST GATE CORPORATE CENTER
 308 HARPER DRIVE
 SUITE 200
 MORRESTOWN, NJ 08057

       Counsel for Defendant Kristen Radcliff

 JOHN L. SLIMM
 MARSHALL, DENNEHEY, WARNER,
 COLEMAN & GOGGIN, PC
 15000 MIDLANTIC DR.
 SUITE 200
 P.O. BOX 5429
 MOUNT LAUREL, NJ 08054

       Counsel for Defendants Cooper Levenson, P.A.
       and Richard C. Klein


                                      1
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 2 of 25 PageID: 931



 HILLMAN, District Judge

       Plaintiff has brought suit against Defendants Kristen

 Radcliff (“Defendant Radcliff”), Cooper Levenson, P.A.

 (“Defendant Cooper Levenson”), Richard C. Klein (“Defendant

 Klein”) (collectively the “Defendants”), alleging that, among

 other things, Defendants violated the Computer Fraud and Abuse

 Act (“CFAA”) by Defendant Radcliff installing a keylogger on

 Plaintiff’s personal computer with full knowledge of his

 lawyers, Defendants Klein and Cooper Levenson.          This matter

 comes before this Court on Defendant Radcliff’s motion to

 dismiss and Defendants Klein and Cooper Levenson’s motion to

 dismiss.    (ECF Nos. 6 and 7).     For the reasons stated below, the

 Court will grant Defendant Radcliff’s motion to dismiss and

 Defendants Klein and Cooper Levenson’s motion to dismiss with

 respect to the CFAA claim.      The Court will decline to exercise

 supplemental jurisdiction over the remaining state law claims.

                                 BACKGROUND

       The Court takes its brief recitation of the facts from

 Plaintiff’s Complaint.      (ECF No. 1 “Compl.”).     Plaintiff and

 Defendant Radcliff were previously married and in 2014,

 Defendant Radcliff initiated a divorce action in the Superior

 Court of New Jersey (the “Divorce Action”).         (Compl. ¶2).

 Shortly before separating in July 2013, Defendant Radcliff

 installed a keylogger on Plaintiff’s computer.          (Compl. ¶¶5,

                                      2
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 3 of 25 PageID: 932



 46).    A keylogger is “installed without the user’s consent to

 harvest confidential information and credentials related to bank

 accounts, email, web-history, primarily for committing fraud.”

 (Compl. ¶6).    Information, such as Plaintiff’s passwords,

 emails, attorney/client communication, and work product

 information, were then forwarded to Defendant Radcliff.           (Compl.

 ¶9).    Defendant Radcliff had access to “virtually everything the

 Plaintiff did online for three years.”         (Compl. ¶11).    Plaintiff

 explains she never consented to Defendant Radcliff’s

 installation of the keylogger and that it was not until she

 received a report issued by Lt. Hendrickson (the “Hendrickson

 Report”) in May 2019 when “she learn[ed] of the nature and

 extent of the malware installed on her computer.”          (Compl. ¶10).

 Plaintiff alleges Defendant Radcliff installed the keylogger

 with the full knowledge of Defendants Klein and Cooper Levenson.

 (Compl. ¶13).    Plaintiff further alleges that during the Divorce

 Action, documents were produced that were purportedly generated

 by the Plaintiff.     (Compl. ¶15).      Defendants Klein and Cooper

 Levenson never disclosed the existence of the keylogger nor

 explained they had access to Plaintiff’s attorney-client

 communication and work product.          (Compl. ¶21).

        Defendants Klein and Cooper Levenson filed their joint

 motion to dismiss on May 18, 2020.         (ECF No. 6).   Defendant

 Radcliff filed his motion to dismiss on May 28, 2020.           (ECF No.

                                      3
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 4 of 25 PageID: 933



 7).   The motions to dismiss have been fully briefed.         Therefore,

 the motions are ripe for adjudication.

                                 DISCUSSION

       A.   Subject Matter Jurisdiction

       This Court has subject matter jurisdiction over this case

 because it presents a federal question under the CFAA.           See 28

 U.S.C. § 1331.

       B.   Motion to Dismiss Standard

       Federal Rule of Civil Procedure 12(b)(6) provides that a

 court may dismiss a complaint for “failure to state a claim upon

 which relief can be granted.”       FED. R. CIV. P. 12(b)(6).     In

 considering a motion under Federal Rule of Civil Procedure

 12(b)(6), a court must accept all well-pleaded allegations in

 the complaint as true and view them in the light most favorable

 to the pleader.     Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir.

 2005); see also Philips v. Cty. Of Allegheny, 515 F.3d 224, 228

 (3d Cir. 2008) (“[I]n deciding a motion under Fed. R. Civ. P.

 12(b)(6), [a district court is] . . . required to accept as true

 all factual allegations in the complaint and draw all inferences

 from the facts alleged in the light most favorable to” the

 plaintiff).    A pleading is sufficient if it contains a “short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”     FED. R. CIV. P. 8(a)(2).

       When weighing a motion to dismiss, the Court does not ask

                                      4
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 5 of 25 PageID: 934



 “whether a plaintiff will ultimately prevail, but whether the

 claimant is entitled to offer evidence to support the

 claims[.]’”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 n.8

 (2007) (quoting Scheuer v. Rhoades, 416 U.S. 232, 236 (1974));

 see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions.’”) (citations omitted).

       In applying the Twombly/Iqbal standard, a district court

 will first “accept all of the complaint's well-pleaded facts as

 true, but may disregard any legal conclusion.”          Fowler v. UPMC

 Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citing Iqbal,

 556 U.S. at 678).     Next, the Court will “determine whether the

 facts alleged in the complaint are sufficient to show that the

 plaintiff has a ‘plausible claim for relief.’”          Id. at 211

 (citing Iqbal, 556 U.S. at 679).

       To meet this standard, a “complaint must do more than

 allege the plaintiff's entitlement to relief.”          Id.; see also

 Philips, 515 F.3d at 234 (“The Supreme Court’s Twombly

 formulation of the pleading standard can be summed up thus:

 ‘stating . . . a claim requires a complaint with enough factual

 matter (taken as true) to suggest’ the required element. This

 ‘does not impose a probability requirement at the pleading

 stage,’ but instead ‘simply calls for enough facts to raise a

 reasonable expectation that discovery will reveal evidence of’

                                      5
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 6 of 25 PageID: 935



 the necessary element.”) (citing Twombly, 550 U.S at 556).            The

 party moving to dismiss under 12(b)(6) “bears the burden of

 showing that no claim has been presented.”         Hedges v. United

 States, 404 F.3d 744, 750 (3d Cir. 2005).

       C.   Whether Defendant Radcliff Waived his Right to File a
            Motion to Dismiss

       Plaintiff first argues Defendant Radcliff’s motion to

 dismiss is improper because he “expressly waived his right to

 file a Rule 12(b)(6) motion.”       (ECF No. 12-1 at 9).     In support

 of this argument, Plaintiff points to the Order of dismissal

 filed on February 19, 2020 (“Dismissal Order”).          (ECF No. 12-6

 at 14).    The Dismissal Order states that Defendant Radcliff

 “intends to file an Answer to the Federal action and assert

 various counterclaims.”      (ECF No. 12-6 at 14).      Defendant

 Radcliff counters that the Dismissal Order did not even

 reference a 12(b)(6) motion, did not provide that Defendant

 Radcliff waived any right to file a 12(b)(6) motion, nor

 explained that Plaintiff would be shielded from a motion to

 dismiss.     (ECF No. 15 at 4).

       “Because a consent order ‘embodies the agreement of the

 parties,’ we construe the consent essentially as we would a

 contract.”    Samost v. Samost, 641 Fed. Appx. 123, 126 (3d Cir.

 Nov. 13, 2015) (citations omitted); see also United States v.

 ITT Cont’l Baking Co., 420 U.S. 223, 236-37 (1975) (“[S]ince


                                      6
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 7 of 25 PageID: 936



 consent decrees and orders have many of the attributes of

 ordinary contracts, they should be construed basically as

 contracts . . . .”).     Thus, general principles of contract

 interpretation apply to the question of whether Defendant

 Radcliff waived his right to file a motion to dismiss.

       Courts must “[i]nterpret a contract according to its plain

 language by reading the document as a whole in a fair and common

 sense manner so as to match the reasonable expectations of the

 parties.”    Illinois Nat. Ins. Co. v. Wyndham Worldwide

 Operations, Inc., 653 F.3d 225, 231 (3d Cir. 2011) (citing Hardy

 ex rel. Dowdell v. Abdul-Matin, 965 A.2d 1165, 1168-69 (N.J.

 2009) ("A basic principle of contract interpretation is to read

 the document as a whole in a fair and common sense manner.”).

 The Dismissal Order between Plaintiff and Defendant Radcliff

 fails to state Defendant Radcliff agreed to waive his right to

 file a Motion to Dismiss under the Federal Rules of Civil

 Procedure.    Here, reading the Dismissal Order in a “fair and

 common sense manner” leads to the conclusion that Defendant

 Radcliff did not waive his right to file a motion to dismiss as

 the Dismissal Order fails to explain Defendant Radcliff is

 waiving his right to file a motion to dismiss.          Plaintiff’s

 focus on the language that Defendant Radcliff intended to file

 an Answer is not sufficient to suggest Defendant Radcliff was

 knowingly waiving his right to file a motion to dismiss.

                                      7
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 8 of 25 PageID: 937



       Under New Jersey law, “[w]aiver is the voluntary and

 intentional relinquishment of a known right.”         Knorr v. Smeal,

 178 N.J. 169, 177 (2003).      “An effective waiver requires a party

 to have full knowledge of his legal rights and intent to

 surrender those rights.”      Id.   “The intent to waive need not be

 stated expressly, provided the circumstances clearly show that

 the party knew of the right and then abandoned it, either by

 design or indifference.”      Id.   “The party waiving a known right

 must do so clearly, unequivocally, and decisively.”          Id.   “[I]t

 must be shown that the party charged with waiver knew of his or

 her legal rights and deliberately intended to relinquish them.”

 Barclays Bank PLC v. 865 Centennial Ave. Assocs. Ltd. Pshp., 26

 F. Supp. 2d 712, 719 (D.N.J. June 23, 1998).         “The burden of

 proving waiver is upon the party asserting it.”          Cacon, Inc. v.

 Rand Envtl. Servs., No. 2480-04, 2006 WL 2389553, at *3 (N.J.

 Super. App. Div. Aug. 21, 2006).

       Here, Plaintiff appears to contend that Defendant Radcliff

 relinquished his right to file a motion to dismiss because the

 Dismissal Order stated he intended to file an Answer.           However,

 Plaintiff cites no authority to support the suggestion, and this

 Court was not able to find such support through its own

 independent research, that including the language “to file an

 Answer” constitutes a voluntary and intentional relinquishment

 of a right to file a motion to dismiss.        At the very least, this

                                      8
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 9 of 25 PageID: 938



 Court cannot find that Defendant Radcliff “deliberately

 intended” to relinquish his right to file a motion to dismiss.

 Accordingly, this Court finds that Defendant Radcliff has not

 waived his right to file a motion to dismiss.

       D.   Whether the Court may Consider Plaintiff’s
            Counterclaim in the Tevis Action and Hendrickson’s
            Investigation Report

       In support of their argument that the statute of

 limitations bars Plaintiff’s CFAA claim, Defendants direct this

 Court’s attention to (1) Plaintiff’s verified counterclaim filed

 on September 9, 2015 in a related Tevis litigation in state

 court (the “Counterclaim”); and (2) the Hendrickson Report

 attached to Plaintiff’s Complaint as Exhibit C.          Plaintiff

 argues on a motion to dismiss this Court cannot consider the

 Counterclaim without converting Defendants’ motions to dismiss

 into motions for summary judgment.        Plaintiff’s argument is

 based on case law that explains “only a complaint which shows on

 its face that relief is barred by the statute of limitations is

 properly subject to a Rule 12(b)(6) motion.”         (ECF Nos. 11-1 at

 13; 12-1 at 14-15).     Although Plaintiff’s citation is a correct

 rule of law, she ignores the additional well-established rule of

 law that on a motion to dismiss this Court may consider exhibits

 attached to a complaint and matters of public record.

       “A party may raise a statute of limitations defense in a

 Rule 12(b)(6) motion only if the time alleged in the complaint

                                      9
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 10 of 25 PageID: 939



 shows that the cause of action was not brought within the

 statute of limitations.”       Estate of Strouse v. Atl. Cty., No.

 17-5662, 2019 WL 2588775, at *5 (D.N.J. June 24, 2019) (citing

 Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)).           “In

 deciding the statute of limitations defense in a motion to

 dismiss, courts may consider only the allegations contained in

 the complaint, exhibits attached to the complaint, matters of

 public record, and documents integral to or explicitly relied on

 in the complaint.” Id. (citing Schmidt, 770 F.3d at 249).

       First, this Court may consider the Hendrickson Report in

 determining whether the statute of limitations bars Plaintiff’s

 CFAA claim because it is an exhibit attached to Plaintiff’s

 Complaint.    (ECF No. 1-4).

       Second, this Court may take judicial notice of Plaintiff’s

 Counterclaim because it is a matter public record.           When

 considering a motion to dismiss, a court may take judicial

 notice of “a fact that is not subject to reasonable dispute

 because it ... can be accurately and readily determined from

 sources whose accuracy cannot reasonably be questioned.”              FED. R.

 EVID. 201(b).    Even in Rule 12(b)(6) posture, where the Court is

 limited to the allegations plead on the face of the complaint, a

 court may consider judicially noticeable facts without

 converting a motion to dismiss into a motion for summary

 judgment.    See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

                                      10
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 11 of 25 PageID: 940



 U.S. 308, 323 (2007) (noting courts “ordinarily examine ...

 matters of which [they] may take judicial notice” when ruling on

 Rule 12(b)(6) motions to dismiss); Beverly Enters., Inc. v.

 Trump, 182 F.3d 183, 190 n.3 (3d Cir. 1999) (holding that a

 court may consider “matters of public record” on a motion to

 dismiss without converting the motion to one for summary

 judgment).

       It follows that a court may take judicial notice of the

 existence of another court’s opinion.         See Southern Cross

 Overseas Agencies, Inc. v. Kwong Shipping Group Ltd., 181 F.3d

 410, 426 (3d Cir. 1999) (A court may take judicial notice of

 another court's opinions “not for the truth of the facts recited

 therein, but for the existence of the opinion, which is not

 subject to reasonable dispute over its authenticity.”)

 (citations omitted).      “Likewise, a court may take judicial

 notice of the record from a previous court proceeding between

 the parties.” Jonas v. Gold, No. 13-2949, 2014 WL 4854484, at *6

 (D.N.J. Sept. 30, 2014) (citing Oneida Motor Freight, Inc. v.

 United Jersey Bank, 848 F.2d 414, 416 n.3 (3d Cir. 1988)); see

 also Holmes v. Christie, No. 16-1434, 2018 WL 6522922, at *1 n.1

 (D.N.J. Dec. 12, 2018) (citing Johnson v. Pugh, No. 11-0385,

 2013 WL 3013661, *2 (E.D.N.Y. June 18, 2013) (“A court may take

 judicial notice of matters of public record, including

 pleadings, testimony, and decisions in prior state court

                                      11
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 12 of 25 PageID: 941



 adjudication, on a motion to pursuant to Rule 12(b)(6).”);

 Unitrin Auto & Home Ins. Co. v. Clayton Corp., No. 15-02079,

 2016 WL 8199315, at *1 n.1 (M.D. Pa. Apr. 20, 2016)(citing

 O’Boyle v. Braverman, 337 Fed. App’x 162, 164-65 (3d Cir. 2009);

 Oran v. Stafford, 226 F.3d 275, 289 (3d Cir. 2000)) (“This

 Court, however, may consider the state court case, despite being

 ‘outside the pleadings,’ without triggering the requirement of

 Rule 12(d). As a public record, whose authenticity is not in

 dispute, we may take judicial notice of the state court

 complaint.”).

       Accordingly, this Court may take judicial notice of the

 Counterclaim, not for the truth of the facts recited therein,

 but for the existence of the Counterclaim.         Moreover, given that

 the Counterclaim filed by Plaintiff in the various state court

 actions are averments that she herself prepared and submitted to

 a court, the Counterclaim “can be accurately and readily

 determined from sources whose accuracy cannot reasonably be

 questioned.” FED. R. EVID. 201(b).

       E.    Whether Plaintiff’s CFAA claim is Time-Barred1


 1 The parties raise several arguments regarding why Plaintiff’s
 claims fail. This Opinion does not address such arguments
 because, as discussed infra in Sections E-F, this Court agrees
 Plaintiff’s only federal claim, the CFAA claim, is barred by the
 statute of limitations and this Court declines to exercise
 supplemental jurisdiction over Plaintiff’s remaining state
 claims at this early stage in litigation. Plaintiff argues
 Defendant Radcliff waived his right to move for dismissal of the
                                      12
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 13 of 25 PageID: 942



       Defendants argue that Plaintiff’s claim under the CFAA is

 time-barred.     A plaintiff bringing a civil action under the CFAA

 must do so within two years of (1) “the date of the act

 complained of” or (2) “the date of the discovery of the damage.”

 18 U.S.C. § 1030(g).      The CFAA distinguishes between “damage”

 and “loss,” and consequently, if a plaintiff does not allege

 “damage,” as defined by § 1030(e)(8), then the plaintiff is

 limited to bringing the action within two years of the date of

 the act complained of in this claim.         See Tactical Personnel

 Leasing, Inc. v. Hajduk, No. 18-203, 2018 WL 4740195, at *4-5

 (W.D. Pa. Oct. 2, 2018); State Analysis, Inc. v. Am. Fin. Servs.

 Assoc., 621 F. Supp. 2d 309, 315-17 (E.D. Va. 2009) (noting that

 the CFAA “distinguishes between loss and damage in that the

 ‘discovery’ provision that can lengthen the statute of

 limitations applies only to the discovery of damage, not loss”

 and finding that a plaintiff’s claim failed because the



 state claims for lack of jurisdiction because Defendant Radcliff
 consented to litigate all claims before this Court. (ECF No.
 12-1 at 9). In support of this argument, as Defendant Radcliff
 notes, Plaintiff conflates the concept of a forum selection
 clause with jurisdiction. The parties may not agree to litigate
 in this Court if there is no subject matter jurisdiction. This
 is because “no action of the parties can confer subject-matter
 jurisdiction upon a federal court. Thus, the consent of the
 parties is irrelevant.” Ins. Corp. of Ir., Ltd. v. Compagnie
 Des Bauxites De Guinee, 456 U.S. 694, 702 (1982); see also
 Spectacor Mgmt. Grp. v. Brown, 131 F.3d 120, 125 (3d Cir. 1997)
 (noting federal jurisdiction cannot be conferred by agreement of
 parties, as it “arises under the constitution” and “is not
 created by contract or waiver”).
                                      13
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 14 of 25 PageID: 943



 plaintiff only alleged loss and did not bring the claim within

 two years of the date of the act complained of); Kamel v.

 5Church, Inc., No. 17-507, 2019 WL 4024252, at *17 (W.D.N.C.

 Aug. 23, 2019) (noting that if a party “has not come forward

 with any evidence of ‘damage’ within the meaning of the CFAA[,

 then,] as a result, the two-year statute of limitations runs

 from ‘the date of the act complained of’ rather than ‘the date

 of discovery of the damage’”).        The CFAA defines “damage” as

 “any impairment to the integrity or availability of data, a

 program, a system, or information[.]”         18 U.S.C. § 1030(e)(8).

 In contrast, “loss” is defined as “any reasonable cost to any

 victim, including the cost of responding to an offense,

 conducting a damage assessment, and restoring the data, program,

 system, or information to its condition prior to the offense,

 and any revenue lost, cost incurred, or other consequential

 damages incurred because of interruption of service[.]”           18

 U.S.C. § 1030(e)(11).

       Even if this Court were to consider Plaintiff has alleged

 “damage” within the meaning of the CFAA to trigger the CFAA’s

 discovery rule, 2 this Court finds Plaintiff’s CFAA claims are



 2This Court declines to rule on the issue of whether Plaintiff
 has pleaded damages as defined by 18 U.S.C. § 1030(e)(8). Even
 if Plaintiff has successfully pleaded damages, her claim is
 still outside the applicable statute of limitations as to all
 Defendants.
                                      14
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 15 of 25 PageID: 944



 barred by the statute of limitations.         Plaintiff explains her

 CFAA claim is not barred by the statute of limitations because

 it was not until May 2019 when “she learn[ed] of the nature and

 extent of the malware installed on her computer.”           Compl. ¶134.

 Plaintiff’s argument misses the point.         While the Third Circuit

 has not specifically addressed the issue of whether the statute

 of limitations may be tolled while a plaintiff conducts an

 investigation into the allegedly wrongful conduct to determine

 the identity of the perpetrator, the Second Circuit recently has

 answered in the negative and this Court agrees with its

 analysis.    In Sewell v. Bernardin, the plaintiff discovered that

 her AOL password had been altered, which resulted in her

 inability to log in, on August 1, 2011.         795 F.3d 337, 338-39

 (2d Cir. 2015).     In February 24, 2012, the plaintiff discovered

 that she was unable to log into her Facebook account.           Id. at

 339.   On January 2, 2014, the plaintiff filed suit against her

 ex-boyfriend, who plaintiff alleged obtained her AOL and

 Facebook passwords without her permission.         Id.   The district

 court granted the defendant’s motion to dismiss the plaintiff’s

 CFAA claim as untimely because the plaintiff was “aware that the

 integrity of her computer had been compromised” as of August 1,

 2011, when she discovered she could not log into her AOL

 account.    Sewell v. Bernardin, 50 F. Supp. 3d 204, 212 (E.D.N.Y.

 2014).    The Second Circuit affirmed the district court’s

                                      15
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 16 of 25 PageID: 945



 decision to dismiss the CFAA claim based on the AOL account and

 reversed the district court’s decision to dismiss the CFAA claim

 based on the Facebook account.        In regard to the AOL account,

 the court held that for statute of limitation purposes the

 plaintiff “discovered the ‘damage’ to her AOL account for CFAA

 purposes on August 1, 2011, when she learned that she could not

 long into her AOL e-mail account.”        Id. at 340.    The court

 further held that plaintiff “may not have known exactly what

 happened or why she could not log in is of no moment.”           Id.   The

 court then clarified that “CFAA’s statute of limitation began to

 run when [plaintiff] learned that the integrity of her account

 had been impaired.”      Id.

       In regard to the Facebook-related CFAA claim, the court

 found the statute of limitations did not bar such claims because

 the plaintiff did not discover she was unable to log onto her

 Facebook account until February 24, 2012.         Id. at 341.    The

 court partially disagreed with the district court’s holding

 because the plaintiff “did not allegedly discover ‘that the

 integrity of her computer had been compromised’ as of August 1,

 2011.”    Id.   The court explained that plaintiff’s AOL-based CFAA

 claim was “premised on impairment to the integrity of a computer

 owned and operated by AOL, not of her own physical computer” and

 thus, the plaintiff had two separate CFAA claims: one based on

 her AOL account and a second based on her Facebook account.            Id.

                                      16
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 17 of 25 PageID: 946



       This Court agrees with the Second Circuit’s reasoning that,

 for statute of limitations purposes, a CFAA claim starts to run

 when the plaintiff is aware of the alleged damage not when the

 plaintiff learns exactly what has happened.          This rule of law is

 entirely consistent with the language of the CFAA: “No action

 may be brought under this subsection unless such action is begun

 within 2 years of the date of the act complained of or the date

 of the discovery of the damage.” 18 U.S.C. § 1030(g).           To hold

 otherwise would be to rewrite the statute which this Court

 cannot do.

       Here, the relevant inquiry is not, as Plaintiff suggests,

 when she learned of the nature and extent of the software

 installed on her computer and the Defendants’ involvement.

 Instead, the relevant inquiry is when Plaintiff learned the

 integrity of her computer had been compromised.          Unlike the

 plaintiff in Sewell, Plaintiff’s CFAA claim is entirely based on

 the integrity of her own computer being compromised, which stems

 from the installation of the keylogger.         As made clear by her

 Counterclaim in the state court proceedings, Plaintiff learned

 the integrity of her computer had been comprised at least as

 early as September 9, 2015.       (ECF No. 7-3 at 8-10).

 Specifically, in her Counterclaim, Plaintiff alleged that a

 “keylogger and other malicious software or spyware” has been

 installed onto Plaintiff’s computer.         (ECF No. 7-3 at 8-9).

                                      17
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 18 of 25 PageID: 947



 Accordingly, she should have brought her CFAA claim no later

 than September 9, 2017.

       While she did not know about the possible involvement of

 Defendant Klein and Cooper Levenson or the extent of Defendant

 Radcliff’s involvement at the time, neither of that is relevant

 to the inquiry of whether the statute of limitations had started

 to run.    This is because the main inquiry in determining when

 the statute of limitation starts to accrue is when Plaintiff

 learned the integrity of her computer had been compromised, even

 if the identity of the hacker was not known at the time. Sewell,

 795 F.3d at 340 (“Sewell discovered the ‘damage’ to her AOL

 account for CFAA purposes on August 1, 2011, when she learned

 that she could not log into her AOL e-mail account. That she may

 not have known exactly what happened or why she could not log in

 is of no moment.”).

       In the event this Court agreed with the Defendants as to

 the date of accrual for statute of limitations purposes,

 Plaintiff has advanced several arguments suggesting that

 Defendants’ statute of limitations arguments still fail.            First,

 Plaintiff argues her CFAA claim are tolled by the doctrine of

 equitable tolling.      “Equitable tolling is extended only

 sparingly, in circumstances ‘(1) where the defendant has

 actively misled the plaintiff respecting the plaintiff's cause

 of action; (2) where the plaintiff in some extraordinary way has

                                      18
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 19 of 25 PageID: 948



 been prevented from asserting his or her rights; or (3) where

 the plaintiff has timely asserted his or her rights mistakenly

 in the wrong forum.’”      Glover v. FDIC, 698 F.3d 139, 151 (3d

 Cir. 2012) (quoting Santos ex rel. Beato v. United States, 559

 F.3d 189, 197 (3d Cir. 2009)).        “However, fraudulent concealment

 may toll the statute only if it misleads a plaintiff into

 thinking that he does not have a cause of action.”           Davis v.

 Grusemeyer, 996 F.2d 617, 624 (3d Cir. 1993).          The “plaintiff

 has the burden of proving fraudulent concealment.”           Forbes v.

 Eagleson, 228 F.3d 471, 486-87 (3d Cir. 2000).

       Here, Plaintiff argues the fraudulent concealment doctrine

 saves her CFAA claim because (1) Defendants “fraudulently

 concealed installation of the keylogger and recovered thousands

 of documents illegally from her computer;” (2) “Defendants filed

 intentionally false pleadings;” and (3) Defendants “mislead the

 Plaintiff to ‘stay’ the Tevis litigation so that they could try

 later to avoid liability.”       (ECF Nos. 11-1 at 20; 12-1 at 19).

       The first two bases do not warrant application of the

 fraudulent concealment doctrine because neither actions actually

 misled Plaintiff into thinking that she did not have a cause of

 action.    First, while Defendants did not notify Plaintiff the

 keylogger was installed in 2013 and the years to follow,

 Plaintiff did become aware of the existence of the keylogger as

 late as September 9, 2015 and as a result filed a Counterclaim

                                      19
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 20 of 25 PageID: 949



 asserting a New Jersey Wiretapping Act claim against Defendant

 Radcliff based on the same factual allegations that underly her

 current CFAA claim.      Second, while Defendants did respond to the

 Counterclaim by denying the existence of the keylogger, this did

 not actually mislead Plaintiff into thinking she did not have a

 cause of action as demonstrated through the Hendrickson Report.

 The Hendrickson Report opens by explaining that on February 25,

 2017 Plaintiff met with Sergeant Vincent Ceci and explained “she

 believed that a suspect, possibly her ex-husband, Kristen E.

 Radcliff, was utilizing malicious software to access her

 computer . . . and subsequently use the information obtained

 from her computer against her.”        (ECF No. 1-4 at 1).     Even if

 this Court accepted that the filing of the Answer to Plaintiff’s

 Counterclaim misled Plaintiff into thinking she did not have a

 cause of action, it is clear that by at least February 2017

 Plaintiff continued her investigation to support her current

 CFAA cause of action.      Accordingly, Plaintiff still should have

 brought her CFAA claim by no later than February 2019.           Finally,

 Plaintiff’s third basis for fraudulent concealment fails

 because, even if this Court were to agree the Tevis action was

 stayed from 2016-2019, only the claims in the Tevis action would

 be stayed.    The Tevis action did not include a CFAA claim.

 Thus, this basis does not support application of the fraudulent

 concealment doctrine.

                                      20
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 21 of 25 PageID: 950



       Second, Plaintiff argues Defendants are barred from a

 statute of limitations defense under the equitable estoppel

 doctrine.    This doctrine is “generally applied when a

 defendant’s actions directly impacted plaintiff's decision on

 whether to file suit, such as when ‘a defendant has lulled a

 plaintiff into a false sense of security by representing that a

 claim will be amicably settled without the necessity for

 litigation.’”     Prudential Ins. Co. of Am. v. United States

 Gypsum Co., 828 F. Supp. 287, 303 (D.N.J. 1993).          Moreover,

 “where the basis for application of the doctrine is the

 defendant’s misrepresentations or failures to adhere to a legal

 duty to disclose, the plaintiff must have relied upon

 defendants’ actions in not filing suit earlier.”          Id.   This

 Court has explained that regardless “of defendant’s conduct,

 plaintiff is still obligated to act with diligence” and that the

 “plaintiff's actual knowledge of its cause of action would

 preclude application of the equitable estoppel doctrine.”            Id.

 Here, Plaintiff argues Defendants are estopped from raising a

 statute of limitations argument because “Defendants Klein and

 Cooper Levenson had an affirmative obligation not to: (i) not

 file a false pleading with the New Jersey Superior Court; (ii)

 hide from Plaintiff that their client had installed malware on

 her computer and they were receiving information and documents

 unbeknownst to her, pursuant to RPC 4.4; or (iii) lull the

                                      21
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 22 of 25 PageID: 951



 Plaintiff into a false sense of security by agreeing, as counsel

 to Radcliff, that the Tevis litigation would be stayed.”            (ECF

 Nos. 11-1 at 18-19; 12-1 at 17-19).

       Although equitable estoppel is a different doctrine than

 fraudulent concealment, Plaintiff’s argument fails for similar

 reasons under this doctrine.       First, as similarly discussed

 supra, this Court does not agree that the alleged stay of the

 Tevis action should warrant the application of equitable

 estoppel because that action does not even include a CFAA

 counterclaim.     Second, even accepting Plaintiff’s argument that

 Defendants Klein and Cooper failed to provide prompt notice of

 the installed keylogger it is evident that as late as September

 2015 Plaintiff discovered the keylogger and was aware that

 Defendant Radcliff was using the keylogger “to gain advantage in

 litigation.”     (ECF 7-3 at 8-9).     As this Court has noted,

 Plaintiff is still required to act with diligence regardless of

 Defendants actions and Plaintiff’s actual knowledge of her CFAA

 cause of action precludes application of the equitable estoppel

 doctrine.    Prudential Ins. Co. of Am., 828 F. Supp. at 303.

       Moreover, the filing of a false pleading does not save

 Plaintiff as it is clear she continued to investigate the very

 thing she argues Defendants denied as late as February 2017: the

 installation of a keylogger on her computer.          (ECF No. 1-4).

 From these facts, it does not appear she relied on the actions

                                      22
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 23 of 25 PageID: 952



 of the Defendants in failing to file her CFAA claim earlier and

 was actually aware of its CFAA action based on the installation

 of the keylogger no later than February 2017.          It seems obvious

 that if Plaintiff had brought a timely CFAA claim against

 Defendant Radcliffe it would have led to information about the

 possible involvement of others through ordinary discovery.

       Third, Plaintiff argues the continuing tort violation

 doctrine bars Defendant Radcliff’s statute of limitations

 defense.    The continuing violations theory states, “a plaintiff

 may pursue a claim for conduct that standing alone would have

 been untimely as it occurred before the start of the applicable

 statute of limitations filing period as measured back from the

 time of the filing of the action.”        Muhammad v. NJ Dep't of

 Corr., 396 F. App'x 789 (3d Cir. 2010) (citing McAleese v.

 Brennan, 483 F.3d 206, 218 (3d Cir.2007)).         The application of

 the continuing violations theory may be appropriate in cases in

 which a plaintiff can demonstrate that the defendant’s allegedly

 wrongful conduct was part of a practice or pattern of conduct in

 which he engaged both without and within the limitations period.

 McAleese v. Brennan, 483 F.3d 206, 218 (3d Cir. 2007).           “‘To

 establish that a claim falls within the continuing violations

 theory, a plaintiff must do two things’: (1) ‘he must

 demonstrate that at least one act occurred within the filing

 period[,]’ and (2) he must establish that the conduct is ‘more

                                      23
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 24 of 25 PageID: 953



 than the occurrence of isolated or sporadic acts,’ i.e., the

 conduct must be ‘a persistent, on-going pattern.’”           Id.

 Plaintiff fails to establish that at least one act supporting

 her CFAA claim occurred within the filing period of her CFAA

 claim.    Accordingly, this Court finds that Plaintiff’s claims

 are barred by the statute of limitations.

    F. The Court Declines to Exercise Supplemental Jurisdiction
       over Remaining State law Claims

       The claims brought against Defendants are: (1) Computer

 Fraud and Abuse Act; (2) the New Jersey Wiretap Act; (3)

 Interference with Contractual Relations; (4) Interference with

 Prospective Economic Advantage; (5) Intentional Infliction of

 Emotional Distress; (6) Invasion of Privacy; (7) Abuse of

 Process; and (8) Misappropriation of Confidential and Privileged

 Information.    Plaintiff brings the following additional claims

 against Defendant Radcliff: (1) Alienation of Affection; (2)

 Defamation; and (3) Assault & Battery.        Finally, Plaintiff also

 asserts a negligent supervision claim against Defendant Cooper

 Levenson.   (See Compl. at 20-41).

       As discussed supra in Section E, Plaintiff’s CFAA claim

 against all Defendants, the only claim which this Court may have

 had original jurisdiction, is barred by the statute of

 limitations.    The remaining causes of action are all brought

 under New Jersey state law.      “[W]hen all federal claims against a


                                      24
Case 1:20-cv-03669-NLH-KMW Document 17 Filed 12/04/20 Page 25 of 25 PageID: 954



 party have been eliminated from a case, the district court may,

 in its discretion, decline to extend supplemental jurisdiction

 over the remaining state law claims.” Rothman v. City of

 Northfield, 716 F. Supp. 2d 369, 373 (D.N.J. 2010) (citing Lentz

 v. Mason, 961 F. Supp 709, 717 (D.N.J. 1997)).         Where the federal

 claims are dismissed at an early stage in litigation, courts

 generally decline to exercise supplemental jurisdiction over

 state law claims.     See United Mine Workers v. Gibbs, 383 U.S.

 715, 726 (1966); Growth Horizons, Inc. v. Delaware Cty., Pa., 983

 F.2d 1277, 1284-1285 (3d Cir. 1993).

       In this case, as the Court is dismissing the only claim

 over which it may have had original subject matter jurisdiction

 at an early stage in the litigation, the Court declines to

 exercise supplemental jurisdiction over Plaintiff’s remaining

 state law claims pursuant to 28 U.S.C. § 1367(c)(3).

                                 CONCLUSION

       For the reasons stated above, the Court will grant

 Defendants’ motions to dismiss with respect to the CFAA claim.

 The Court will decline to exercise supplemental jurisdiction

 over the remaining state law claims.

       An appropriate Order will be entered.


 Date: December 4, 2020                    s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.



                                      25
